Opinion issued October 15, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00410-CV
                            ———————————
                    ALESIA ANNETTE YOUNG, Appellant
                                        V.
                     SEVERINO FAMILY LLC, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1132750


                          MEMORANDUM OPINION

      Appellant, Alesia Annette Young, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a), 38.8(a). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b).
      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Lloyd.




                                          2